Case 4:20-cr-00055-ALM-CAN Document 44 Filed 05/14/20 Page 1 of 1 PageID #: 99


                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION



UNITED STATES OF AMERICA                          §
                                                  §
V.                                                §            Case Number 4:20-CR-055
                                                  §
CRAIG BEASON (3)                                  §


             ORDER GRANTING UNOPPOSED MOTION FOR CONTINUANCE
       The Unopposed Motion for Continuance filed by Defendant (Dkt. #41) is granted. The

Court, having considered the factors set forth in 18 U.S.C. § 3161, finds as follows:

       1. Defendant's request is made knowingly, intelligently, and voluntarily.

       2. The Government has no objection to a continuance.

       3. The ends of justice served by granting the Defendant's request outweigh the best

interest of the public and the Defendant in a speedy trial.

       4. The continuance is required to assure the necessary time for counsel to prepare

effectively for trial, taking into account the exercise of due diligence.

       5. The period of delay due to the motion for continuance is the period from the date of

the motion through the date of the new trial setting, and this is excludable time under the Speedy

Trial Act.

       Defendant's motion is granted, and this case is RESET for Pretrial Conference on August

7, 2020, at 10:00 a.m.

         SIGNED this the 14th day of May, 2020.
